PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number:  16/117,478
Filing Date:  August 30, 2018

Appellant’s:  LANGE ET AL.

__________________
Harish Ruchandani
For Appellants


EXAMINER’S ANSWER






This is in response to the appeal brief filed on January 11, 2021, appealing from the Office action mailed September 21, 2020.(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0186381 A1) in view of Hammond et al. (US 2005/0028156 A1.) and further in view of Renders et al. (US 2013/0103681).

(2) Response to Argument
SUMMARY OF PRIOR ART:
	A summary of the prior art relative to independent claims 1, 9 and 17 is given below. Yan discloses embodiments for methods and systems for smart ranking of search results. The search may be performed on a various electronic files, such as various data, documents, e-mails, messages, documents, and/or contacts. The various electronic files that are searched may be stored on a many different electronic devices. For example, devices where electronic files may be stored may include a smart phone, a tablet, a laptop computer, a smart television device, removable storage such as a universal serial bus (USB) drive or a secure digital (SD) memory card, a desktop computer, a cloud storage server or servers, a digital camera, a wearable computing device, or any other electronic device capable of storing electronic files.

Hammond discloses an information retrieval system for automatically retrieving information related to the context of an active task being manipulated by a user. The system observes the operation of the active task and user interactions, and utilizes predetermined criteria to generate a context representation of the active task that are relevant to the context of the active task. The information retrieval system then processes the context representation to generate queries or search terms for conducting an information search. The information retrieval system reorders the terms in a query so that they occur in a meaningful order as they naturally occur in a document or active task being manipulated by the user. Furthermore, the information retrieval system may access a user profile to retrieve information related to the user, and the select information sources or transform search terms based on attributes related to the user, such as the user’s occupation, position in a company, major in school, etc. 

Renders teaches teaches a set of documents annotated by metadata specifying persons associated with documents and their social roles in the documents. The annotated documents define a group of representation modes including at least one content type and at least one social role. An electronic processing device computes a relevance score for a person of interest using a set of queries each having a target social role by performing a sequence of operations that includes the following operations: computing similarities between documents and queries with respect to at least one similarity mode of the group of representation modes; enriching queries or documents to identify and aggregate nearest neighbor documents that are most similar with respect to at least one enrichment mode of the group of representation modes; aggregating over documents; aggregating over queries; and aggregating over at least one of (i) enrichment modes, (ii) similarity modes, and (iii) target social roles.

Appellants Argue:
Renders describes searching for documents created by specific persons, but does not teach or suggest searching documents based on role associations as recited by the claim language.

Generally speaking, the instant application is directed to a smart search and help system that returns documents that are relevant to a searcher’s designated role. For example, if two employees within a company enter a search term “vacation time,” the system will return different documents based on the role of the searcher or employee who enters the search term.

If the employee is an HR representative, the system may only search documents associated with the HR role, while excluding other non-HR documents, and return results such as how to look up an employee’s vacation time in the HR system.

On the other hand, if the employee is an engineer, the system may return results from an employee handbook indicating how much vacation time an employee gets each year (while excluding documents that are only relevant to the HR role). (See Spec, 0017-22).

Claim 1 recites: receiving a search term from a user account, wherein the search term comprises a plurality of words; determining a first role associated with the user account;

searching a plurality of documents for the search term, wherein a first set of documents of the plurality of documents are included in the search based on an association with the first role, and wherein a second set of the plurality of documents are excluded from the search based on an association with a second role.

The Examiner alleges that Renders teaches or suggests the searching functionality of the claim language. Appellant disagrees. While Renders uses terms such as “role” and “search” which initially appear similar to the claim language, the actual context of how the system of Renders operates makes it clear that the searching as recited by the claim language operates very differently from the searching of Renders.

Rather than searching documents based on a role association of a searcher as recited by the claim language, Renders performs searches for specific persons as identified by a searcher. Renders further allows the searcher to specify a role of the searched for person relative to the creation of the document. The role of the searcher is irrelevant in Renders.

For example, Renders may allow an employee (who may or may not be an HR person) to perform an unguided search a set of documents associated with a for a specified employee (e.g., “Joe Smith”), in which the system of Renders searches all of the available documents regardless of the role of the searcher, and returns only those documents containing the search term / search name “Joe Smith”. (Renders, 0034).

Renders further enables the employee to perform a guided search in which a ‘social context role’ may be added to the search term / search name. For example, the employee may search for documents in which Joe Smith is listed in the ‘social context role’ of “co-author” relative to the document. The system of Renders will again search the same set of all documents, regardless of the role of the searcher HR person or not, but instead will only return those documents where the specified person (Joe Smith) is listed in the specified role (as a coauthor). For example, Renders describes that

For example, a human resources department seeking to fill a skilled position might consider using a database of scientific papers to identify well-qualified candidates for the skilled position...

By way of illustrative example, consider a human resources application in which it is desired to fill an anticipated employment vacancy soon to be created by the retirement of a current scientist employee. In this case, the search engine 14 may be used to acquire a set of papers on which the current scientist employee is a (co-) author. (Renders, 0005, 0017, emphasis added).

The system of Renders performs searches for specified names and inherently requires the searcher to provide such a name. For example, Renders describes being able to search emails based on who was the sender or recipient of the email. The sender and recipient are the “roles” within Renders, and inherently require names (e.g., or email addresses) to be useful. Because otherwise all emails would be returned because all emails inherently include both at least one sender and one recipient.

For example, Renders describes that “the annotated metadata specifies persons associated with email documents at least using email addresses, and the social roles in the documents include at least (0 email sender and (ii) email recipient.” (Renders, 0008, emphasis added). In Renders, the role of sender or recipient is irrelevant without a specified person / email.

The Specification, by contrast, describes searches for search terms based on the roles of the searcher. As a non-limiting example of the claim language, the Specification recites that: 

SSHS 102 may receive the search term 108 “vacation time” from an engineer 116 and an HR representative 116.

SSHS 102 may classify the engineer as an employee, and identify a set of documents 104 that provide information about employee vacation time. The results 110 for the engineer may include search results from an employee handbook indication vacation policy and how much vacation time an employee receives per year.

However, for the HR representative, SSHS 102 may identify a set of documents that are specific to HR personnel, covering topics such as changing an employee's available vacation time, or how to look up the employee's vacation time in an HR system. The search may exclude general employee handbook type documents 104. (Spec, 0019-21, emphasis added).

In Response:
The Examiner respectfully disagrees. Renders teaches in [0017]-[0018], [0024], [0027], wherein query set constructs, generates, or receives a set of queries respective to one or more target social context roles. Keyword-based searching on the set of documents provides initial information for formulating the set of queries. The set of queries correspond to the same information need, namely identifying relevant persons. In addition, Hammond teaches in [0018], generating keywords, phrases, and representations that are relevant to the context of the task being by the user based on the a variety of other attributes and information, such as attributes concerning the user, the software application being employed, the genre or type of documents or tasks being performed, the state of the active task, as well as other considerations or additional information, etc. The system then proactively retrieves information or documents, or references to other relevant resources, e.g., contact information for people who may be assisting or related to the tasks, from various information resources by submitting queries based on the search terms. It then analyzes and organizes the search results for presentation to the user. The system can rank the importance of words or texts based on their respective accumulated weight and choose the top ranked texts or words, symbols, properties, etc., such as the top 20, to form queries to conduct an information search and retrieval from various data sources or to serve as a representation of the user's work context for use in a variety of information services. The system can access a user profile to retrieve information related to the user and the select information sources or transform the search terms based on attributes related to the user, such as the user’s occupation, position in a company, major in school, etc. 
For example, the HR department can provide HR documents to only HR employees or an IT department providing IT documents to only IT employees, while excluding others etc. 

Appellants Argue: 
Renders does not teach or suggest excluding documents from the searching as recited by the claim language.

Claim 1 recites: searching a plurality of documents for the search term, wherein a first set of documents of the plurality of documents are included in the search based on an association with the first role, and wherein a second set of the plurality of documents are excluded from the search based on an association with a second role.

The claim language specifically recites that there are set of document that are excluded from the search based on an association with a second role. Renders fails to teach or suggest this feature.
There is a difference between excluding documents from a search, and excluding documents from a ‘search result’ that do not satisfy a query. When documents are excluded from a search, the query or search term is not evaluated against the excluded documents. When documents are excluded from a ‘search result’ it is because the documents did not satisfy the query. The Examiner has failed to recognize this difference.

Nowhere does Renders actually describe excluding any documents from a search. But in continuing the example above, if “Joe Smith” as “co-author” was the search being performed, then while all the documents would still be searched, the ‘search results’ of Renders would not include those documents that do not include “Joe Smith” as a “co-author”.

As a non-limiting example of the claim language, the Specification recites that:

SSHS 102 may classify the engineer as an employee, and identify a set of documents 104 that provide information about employee vacation time. The results 110 for the engineer may include search results from an employee handbook indication vacation policy and how much vacation time an employee receives per year.

However, for the HR representative, SSHS 102 may identify a set of documents that are specific to HR personnel, covering topics such as changing an employee's available vacation time, or how to look up the employee's vacation time in an HR system. The search may exclude general employee handbook type documents 104. (Spec, 0019-21, emphasis added).

For at least the reasons provided above, the claims are allowable over the art.

For at least the reasons provided above, Appellant submits that claim 1 is allowable over the cited art. Independent claims 9 and 17 recite similar features to those described above with respect to claim 1 and are allowable for at least similar reasons. Appellant submits hat the dependent claims are allowable based upon their dependence on an allowable independent claim and for recitation of their own unique distinguishing features.
In Response:
The Examiner respectfully disagrees. Renders teaches in [0018], [0022], [0034], wherein the user submits a query and targets persons who are participants in the documents of the collection, typically under some specific roles, called the target roles. The output of the relevant person’s identification module is processed by a post-processor module that optionally filters the results. The post-processor is applied to remove unlikely persons based on a threshold for the RSV values or based on other information. The displayed results can include only a selected sub-set of persons from the set of persons of interest who have the highest set relevance scores. In addition, Hammond teaches in [0108], [0112], [0126], [0134]-[0135] and [0137], wherein For each term in the query, those terms occurring after it in sequence equal or more times than the mean frequency are considered required next terms, if they also occur in the query. The information processing component can generate a refined query by adding information related to attributes of the user, such as the user's occupation, position in a company, major in school, instruction, etc. For example, if the user is a teacher, one or more terms related to teaching, education, school, etc. For example, if the user is a teacher, databases related to education are searched.  If the user prefers certain databases or search engines, the user can set these conditions to refine the search result.  

Additionally, the system can automatically select appropriate data sources based on properties of the user and the user's position or role within an organization.  For example, if the user is a salesman in an engineering company, technical language in the query could be translated into more straightforward language, allowing the system to retrieve documents more comprehensible to the user.  The information related to the user may be stored in a file that is accessible by the information retrieval system.  The identity of the user may be determined during a log-in process. The results returned from the information sources often contain copies of the same page or similar pages from the same server or set of mirrored servers, the information processing component may filter the results to eliminate redundant information.  In one embodiment, the information processing component collects search results and clusters similar pages.  Only a single representative from each cluster is displayed to the user.

Regarding dependent claims 2-8, 10-16, 18-19 and 21, Applicant has not overcome the rejections and they are similarly rejected.


For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        

Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.